60 Wis.2d 429 (1973)
210 N.W.2d 721
CHUDNOW CONSTRUCTION CORPORATION, Plaintiff and Appellant,
v.
COMMERCIAL DISCOUNT CORPORATION, Defendant and Respondent:
COMMERCIAL DISCOUNT CORPORATION and others, Third-Party Plaintiffs and Respondents:
CHUDNOW and others, Third-Party Defendants and Appellants.
No. 256.
Supreme Court of Wisconsin.
Decided October 2, 1973.
*430 For the appellants the cause was submitted on the brief of Clyde E. Sheets and Frank & Hiller, all of Milwaukee.
For the respondent Commercial Discount Corporation the cause was submitted on the brief of Allan Polacheck and E. H. Snyder, both of Milwaukee.
PER CURIAM.
In its brief the respondent argues that the order is not appealable.
Sec. 887.30, Stats., was created by court rule effective July 1, 1971. It allows a party to serve written interrogatories upon another party, and in the event an answer is not forthcoming, to move the court in which the action is pending for an order compelling the party failing to answer the interrogatories to do so. In Hyslop v. Hyslop (1940), 234 Wis. 430, 291 N. W. 337, it was held that an order denying the defendant's motion to compel the plaintiff to answer certain questions on an adverse examination was not appealable. For the purpose of appealability of an order refusing to compel an answer, there is no difference between oral and written questions.
The appeal is dismissed with $50 costs.